Exhibit 10.38

[novelislogo2.jpg]




May 13, 2013


Mr. Philip Martens
President and Chief Executive Officer
Novelis Inc.
3560 Lenox Road NE
Suite 2000
Atlanta, GA 30326


Re: Retention Agreement


Dear Phil:


In consideration of your significant contributions to Novelis Inc., the company
has decided to provide you with a cash award and retention incentive in addition
to your base salary, annual bonus opportunity and long-term incentive
opportunity, as follows:


One-Time Award
In May 2013, you will be paid a one-time award in the amount of $3.67 million in
cash. In exchange for this payment, you agree to waive all rights you have in
and to (1) 50% of your vested SARs under the Fiscal Year 2010 Long-Term
Incentive Plan, (2) 62.5% of your vested SARs under the Fiscal Year 2011
Long-Term Incentive Plan and (3) 62.5% of your vested SARs under the Fiscal Year
2012 Long-Term Incentive Plan.


Retention Opportunity
(1)
Installments. You will receive three payments on the following dates and in the
following amounts, respectively:



December 2013: $1.085 million
December 2014: $1.085 million
December 2015: $2.17 million


(2)
Clawback. Because the Retention Opportunity is designed as a retention
incentive, in the event you voluntarily terminate your employment or are
terminated for cause, in either case within 12 months of receiving a Retention
Opportunity payment, you will be required to repay the cash payment(s) paid in
the last 12 months (less applicable taxes), and any unpaid installments will not
be paid. If you are terminated without cause, any unpaid cash installments will
be immediately cancelled but you will not be required to repay any cash payments
you have received.



We are pleased to be able to offer you this opportunity and look forward to your
continuing leadership at Novelis. If the foregoing terms and conditions are
acceptable to you, please countersign where indicated below and return this
letter to me.


Very truly yours,




/s/ Leslie Joyce
Leslie Joyce
Senior Vice President, Human Resources


/s/ Philip Martens            
Philip Martens

